Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 02,
                                                         01, 2015

The Court of Appeals hereby passes the following order:

A15D0316. IN THE INTEREST OF: K. A. AND A. A., CHILDREN
    (MOTHER).

      On December 1, 2014, the mother’s parental rights to K. A. and A. A. were
terminated. The mother filed a motion for new trial, which the trial court denied on
February 6, 2015. On March 18, 2015, the mother filed an application for
discretionary appeal from that order.1 We lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420
SE2d 393) (1992). Because this application was filed 40 days after entry of the order
the mother seeks to appeal, it is untimely. We thus lack jurisdiction to consider the
application, which is hereby DISMISSED.
      The mother’s motion to extend the period for her to electronically file the
application is hereby DENIED. The time requirement for filing a discretionary
application is a jurisdictional requirement, and this Court is unable to accept an
untimely application. See Crosson v. Conway, 291 Ga. 220 (1) (728 SE2d 617)
(2012). A party may request an extension of time for filing a discretionary
application, but the motion must be made on or before the application’s due date. See


      1
         The mother attempted to file her application for discretionary appeal on
March 10, 2015, but it was returned because counsel failed to comply with Court of
Appeals Rule 46 requiring counsel to electronically file all pleadings with this Court.
 We note, however, that even had the mother properly filed her application for
discretionary appeal on March 10, 2015, her application still would have been
untimely.
Court of Appeals Rule 31 (g). Here, the mother’s request for an extension of time was
not timely.

                                       Court of Appeals of the State of Georgia
                                                                            04/02/2015
                                                                            04/01/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.